J-S38010-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
               v.                         :
                                          :
                                          :
    PERRY HENDERSON                       :
                                          :
                     Appellant            :   No. 728 WDA 2017

              Appeal from the Judgment of Sentence May 1, 2017
     In the Court of Common Pleas of Cambria County Criminal Division at
                       No(s): CP-11-CR-0001879-2015

BEFORE:     BOWES, J., NICHOLS, J., and STRASSBURGER*, J.

MEMORANDUM BY BOWES, J.:                       FILED NOVEMBER 28, 2018

       Perry Henderson appeals from the judgment of sentence of life

imprisonment without possibility of parole imposed after a jury found him

guilty of second-degree murder and other crimes in connection with the

shooting death of Thomas Peebles. We affirm.

       The facts and history of the case are as follows.    On July 17, 2015,

Appellant, along with Stanley Spriggs and Kenneth Simmons, went to

Johnstown in order to “hit a lick,” i.e. to rob somebody. N.T. Trial, 2/17/17,

at 117. Spriggs, the driver, saw an acquaintance, Robert Hinton, at a Sheetz

convenience store.    Spriggs called to Mr. Hinton, who walked over to the

vehicle. Mr. Hinton testified that he recognized Spriggs, whom he knew from

six or seven years ago as Jamil. The two engaged in small talk, and Spriggs

eventually asked Mr. Hinton where he could buy heroin. Mr. Hinton, who was

a drug addict at the time, stated that he was uncomfortable with the request


*    Retired Senior Judge assigned to the Superior Court.
J-S38010-18


and merely pretended to send a text message seeking the information.

However, Mr. Hinton’s girlfriend, Kala Ceryak, volunteered that she could help

arrange the purchase. She texted Mr. Peebles, whom Mr. Hinton described as

his occasional dealer.

      Appellant, Simmons, Spriggs, and Mr. Hinton, with Spriggs driving,

proceeded to the Solomon Homes public housing complex where Mr. Peebles

was waiting with three bricks of heroin. The negotiated price was $280 per

brick. Mr. Hinton spoke to Mr. Peebles on the phone and arranged the sale,

which took place inside a stairwell. Since Mr. Peebles did not know any of the

three defendants, Mr. Hinton acted as an intermediary. Mr. Hinton asked who

would be bringing the money for the deal, and Appellant and Simmons exited

the vehicle. Spriggs remained in the vehicle, a four-door, green Ford Escort

sedan. Mr. Hinton felt that something was not right, as the three defendants

refused to show Mr. Hinton that they had enough money to complete the

transaction.

      Mr. Hinton, Mr. Peebles, Appellant, and Simmons walked up the interior

stairwell of Building 5 of the complex. Mr. Hinton testified that shortly after

Mr. Peebles showed the heroin, Mr. Hinton felt Simmons place a gun against

the back of his head. He also saw Appellant holding a gun to Mr. Peebles’s

chest. Fearing for his life, Mr. Hinton ran further up the steps. He heard a

scuffle, followed by a gunshot. Video surveillance from inside the stairwell

was played at trial, and showed Mr. Peebles, Simmons, and Appellant


                                     -2-
J-S38010-18


struggling.1 Although firearms are visible in the video, the actual shooting is

not captured on camera, as the parties had fallen to the ground outside of the

camera’s view. Appellant and Simmons fled, taking the heroin with them. Mr.

Hinton came back down the steps shortly thereafter and called 911.

       Johnstown police arrived at the scene and found Mr. Peebles in a pool

of blood with a gun in his hand. He was taken to the hospital, where he died

from a gunshot wound to the head.              Hospital workers collected a rubber-

banded bundle of $472 in cash from Mr. Peebles’s pocket.             Four hundred

dollars was folded in four thin groups of $100; the remaining $72 was in a

thicker fold of varying denominations.

       Meanwhile back at Solomon Homes, based upon information obtained

from Mr. Hinton and others, the police issued a BOLO for three black males in

a dark green four-door sedan heading toward Altoona.             Responding to the

alert, Cresson Township police positioned themselves along the main road to

Altoona and stopped the vehicle when it drove by.                   Appellant had

approximately ninety bags of heroin in his pocket when he was arrested. After

the car was towed to Johnstown and a warrant was secured, the vehicle was

searched and, inter alia, two loaded firearms were recovered. Later ballistics




____________________________________________


1 There were also video cameras outside of the building, and one officer viewed
footage showing three unidentifiable men approaching Building 5 shortly after
2:00 am. However, the footage was written-over and unavailable for trial.

                                           -3-
J-S38010-18


testing showed one of the guns to be the murder weapon; testing of the other

weapon revealed evidence of Spriggs’s DNA.

      Appellant, Simmons, and Spriggs were charged with various crimes

related to the death of Mr. Peebles. Appellant elected to represent himself,

and standby counsel was appointed.         Simmons, after giving differing

statements to police about the events in question, including one in which

Appellant acted in self-defense, ultimately entered a guilty plea to third-

degree murder in exchange for his testimony against the alleged-co-

conspirators. Appellant and Spriggs were tried jointly after their motions to

sever were denied. At trial, Simmons testified that all three men agreed to

commit the robbery and that he witnessed Appellant shoot Mr. Peebles.

Appellant proceeded upon a self-defense theory, but, after asking that stand-

by counsel take over the defense, Appellant decided, against counsel’s advice,

not to testify.

      Appellant was convicted of second-degree murder, aggravated assault,

robbery, conspiracy, possession of a controlled substance with intent to

deliver, and simple possession, and was sentenced to an aggregate term of

life imprisonment without possibility of parole.   Appellant filed a notice of




                                    -4-
J-S38010-18


appeal, and complied with the order to file a Pa.R.A.P. 1925(b) statement.

Appellant now raises twelve2 allegations of trial court error.

       1.     Did the trial court commit reversible error when it granted
              the Commonwealth’s request to consolidate the trials of
              [Appellant] and . . . Spriggs?

       2.     [Appellant] avers that the trial judge committed reversible
              error by not continuing the trial to give [Appellant]
              additional time to prepare for trial based in part on his pro
              se status at the time, and his need for additional “Law
              Library Time” in the Cambria County Prison to better
              prepare for the trial. [Appellant] avers that in spite of
              various court orders authorizing him time, he was denied
              adequate time in the prison law library by prison officials.
              [Appellant] further avers that the time allocated by the court
              was insufficient.

       3.     [Appellant] avers that the trial judge erred in allowing
              [Appellant] to represent himself in such a serious criminal
              matter; while it is readily acknowledged that stand-by
              counsel was appointed, same was not sufficient for
              [Appellant] to adequately respond to split[-]second
              decisions that were thrust upon him at the various stages of
              the proceedings.

       4.     [Appellant] avers that the trial court erred in allowing
              testimony to be presented regarding the outside
              surveillance camera footage at the scene when the
              Commonwealth failed to adequately preserve said video,
              and as such failed to provide a copy of said video footage to
              [Appellant].



____________________________________________


2 Appellant lists an additional five questions in his statement of questions
involved, see Appellant’s brief at 8-9; however, he does not mention them in
the argument section of his brief, let alone support those claims with any
argument or citation to authority. Accordingly, those claims are waived. See
Commonwealth v. Heggins, 809 A.2d 908, 912 n.2 (Pa.Super. 2002) (“[A]n
issue identified on appeal but not developed in the appellant’s brief is
abandoned and, therefore, waived.”).

                                           -5-
J-S38010-18


     5.    [Appellant] avers that the trial judge committed reversible
           error when he allowed evidence . . . regarding the plea of
           . . . Simmons to be introduced to the jury by the
           Commonwealth. Said plea to third[-]degree murder had no
           probative value and was extremely and unfairly prejudicial
           to [Appellant]. In part, the jury, after having heard of the
           deal would have concluded, and did in fact conclude that
           [Appellant] must be guilty of a more serious crime since a
           co-defendant already pled to third[-]degree murder.

     6.    [Appellant] avers that the trial judge committed reversible
           error in denying his suppression motion premised upon an
           illegal stop of his motor vehicle in Cresson Township.

     7.    [Appellant] avers that the trial judge committed reversible
           error by not granting his motion to [find] him not guilty of
           all of the drug[-]related offenses, as they were filed by the
           Johnstown Police Department[,] yet it was averred that said
           drugs and associated paraphernalia were located in Cresson
           Township. As such, the Johnstown Police Department was
           without the requisite jurisdiction to file and prosecute said
           charges.

     8.    [Appellant] avers that the trial judge committed reversible
           error in denying his request for a videographer where
           [Appellant’s] well[-]reason[ed] purpose for same was
           presented to the trial judge.

     9.    [Appellant] avers that the trial judge committed reversible
           error in denying his request for a DNA expert where
           [Appellant’s] well[-]reason[ed] purpose for same was
           presented to the trial judge.

     10.   [Appellant] avers that the trial judge committed reversible
           error in denying his request for a ballistics expert where
           [Appellant’s] well[-]reason[ed] purpose for same was
           presented to the trial judge.

     11.   [Appellant] avers that the trial judge committed reversible
           error in denying his request for a fingerprint expert where
           [Appellant’s] well[-]reason[ed] purpose for same was
           presented to the trial judge.




                                    -6-
J-S38010-18


       12.    [Appellant] avers that the trial judge committed reversible
              error in denying his request for a crime scene re-
              constructionist where [Appellant’s] well[-]reason[ed]
              purpose for same was presented to the trial judge.

Appellant’s brief at 6-7 (unnecessary capitalization omitted).3

       Appellant first contends that he should not have been tried with Spriggs.

Appellant’s brief at 11. He claims that he was “forced to alter his trial strategy

and was unable to advocate and solicit facts in the same manner” as he

otherwise would have. Id. at 13. Appellant avers that evidence of Spriggs’s

DNA found on one of the firearms recovered from the vehicle was irrelevant

and inadmissible against Appellant, and was prejudicially used by the jury to

convict Appellant. Id.




____________________________________________


3 The trial court and the Commonwealth both invoked the oft-quoted wisdom
of the late Honorable Ruggero Aldisert:

       With a decade and a half of federal appellate court experience
       behind me, I can say that even when we reverse a trial court it is
       rare that a brief successfully demonstrates that the trial court
       committed more than one or two reversible errors. I have said in
       open court that when I read an appellant’s brief that contains ten
       or twelve points, a presumption arises that there is no merit
       to any of them . . . [and] it is [this] presumption . . . that reduces
       the effectiveness of appellate advocacy.

Commonwealth v. Robinson, 864 A.2d 460, 480, n.28 (Pa. 2004) (quoting
Aldisert, “The Appellate Bar: Professional Competence and Professional
Responsibility–A View From the Jaundiced Eye of the Appellate Judge,” 11
Cap. U.L. Rev. 445, 458 (1982) (emphasis in original)). We agree that the
criticism applies in the instant appeal, although we shall thoroughly address
each of the prolix claims Appellant has raised and developed.

                                           -7-
J-S38010-18


      We begin our consideration of the claim with a review of the applicable

law. Rule 582 of the Rules of Criminal Procedure provides in relevant part:

“Defendants charged in separate indictments or informations may be tried

together if they are alleged to have participated in the same act or transaction

or in the same series of acts or transactions constituting an offense or

offenses.”   Pa.R.Crim.P. 582(A)(2).   It is well-established that “there is a

universal preference for a joint trial of co-conspirators.” Commonwealth v.

Cole, 167 A.3d 49, 57 (Pa.Super. 2017).

      However, the Rules also provide that a court may order separate trials

“if it appears that any party may be prejudiced by offenses or defendants

being tried together.” Pa.R.Crim.P. 583. The party seeking severance must

establish prejudice by presenting “more than a mere assertion of antagonism.”

Cole, supra at 57 (internal quotation marks omitted).        “We consider the

decision of whether to deny a motion to sever under an abuse of discretion

standard.” Commonwealth v. O’Neil, 108 A.3d 900, 905 (Pa.Super. 2015).

      Herein, Appellant and Spriggs were charged as co-conspirators, and

therefore joint trials were favored from the outset. Appellant and Spriggs’s

defenses were not conflicting, since both men maintained that there was no

conspiracy to rob Mr. Peebles.     Appellant’s defense was that he shot Mr.

Peebles in self-defense after the deal went wrong, while Spriggs asserted that

he remained in the vehicle while the planned drug deal occurred. Given that

Appellant acknowledged shooting Mr. Peebles, the allegation that he was


                                     -8-
J-S38010-18


somehow prejudiced by the DNA evidence against Spriggs is specious.

Further, Appellant offers no explanation of how his defense strategy would

have differed had he been tried separately.         Accordingly, the trial court’s

determination to try Appellant and Spriggs together was entirely proper. See,

e.g., Commonwealth v. Housman, 986 A.2d 822, 834-35 (Pa. 2009)

(holding trial court did not abuse its discretion in failing to sever trials,

although the co-conspirator’s defense of duress was supported by evidence

that would have been inadmissible against the appellant in a separate trial,

where any prejudice was eclipsed by the appellant’s admission that he

strangled the victim to death). No relief is due.

      Appellant’s next claim is that the trial court erred in not giving him more

time to prepare for trial.   He argues that “as a pro se litigant, he needed

additional time to prepare for trial, to review discovery, and to perform

additional research in his limited afforded time at the jail library.” Appellant’s

brief at 15.   Again, we begin our consideration of Appellant’s issue with a

review of the applicable legal principles.

      The grant or denial of a motion for a continuance is within the
      sound discretion of the trial court and will be reversed only upon
      a showing of an abuse of discretion. An abuse of discretion is not
      merely an error of judgment; rather discretion is abused when the
      law is overridden or misapplied, or the judgment exercised is
      manifestly unreasonable, or the result of partiality, prejudice,
      bias, or ill will, as shown by the evidence or the record. Moreover,
      a bald allegation of an insufficient amount of time to prepare will
      not provide a basis for reversal of the denial of a continuance
      motion. An appellant must be able to show specifically in what
      manner he was unable to prepare for his defense or how he would
      have prepared differently had he been given more time. We will

                                      -9-
J-S38010-18


     not reverse a denial of a motion for continuance in the absence of
     prejudice.

Commonwealth v. Antidormi, 84 A.3d 736, 745-46 (Pa.Super. 2014)

(cleaned up).

     The trial court addressed Appellant’s claims as follows.

            Following an extensive oral colloquy, as supplemented by a
     written colloquy, [Appellant] was granted pro se status by th[e]
     court on June 10, 2016. Stand-by counsel was also appointed for
     [Appellant].    Thereafter, cognizant of [Appellant’s] pro se
     representation, [the trial court] generated several [o]rders to
     accommodate [Appellant’s] various requests for additional law
     library time. In fact, [Appellant] commenced a pro se action in
     mandamus against the Cambria County Prison, wherein he alleged
     the denial of law library time by prison officials. [The trial court]
     gave [Appellant] great leeway in proceeding in mandamus, and at
     [a] hearing it became apparent that [Appellant] had not
     completed the prison’s necessary paperwork to be afforded any,
     let alone extra, law library time, and [the court] crafted an order
     clarifying both [Appellant’s] and the prison’s obligations relative
     to [Appellant’s] law library usage.        Thereafter, [Appellant]
     [sought] additional mandamus proceedings, which [the court]
     timely scheduled for hearing. Additionally, the prison continued
     to keep the court abreast of various instances when [Appellant]
     was placed in disciplinary housing for behavioral issues and,
     consequently, due to institutional policy, was not permitted law
     library time. Likewise, the prison informed the court as to when
     [Appellant] was granted law library access despite his disciplinary
     housing.

           ....

            As to [Appellant’s] contention that [the trial court] neglected
     to continue his trial, [the court] believe[s] that the record speaks
     quite to the contrary. In fact, both the May 16, 2016 jury selection
     and the August 15, 2016 jury selection dates were continued at
     the request of the defense. Additionally, the Commonwealth’s
     request to continue the subsequent November 1, 2016 jury
     selection date was also granted.          Jury selection ultimately
     commenced on February 13, 2017. Thus, over a year and a half
     elapsed between the commission of the alleged offenses on July

                                    - 10 -
J-S38010-18


      19, 2015[,] and jury selection.       Moreover, throughout said
      timeframe, [the trial court] maintained a regimented pre-trial
      schedule to ensure timely exchange of discovery, prompt
      disposition of motions and suppression issues, and comprehensive
      jury management. To the extent that [Appellant] asserts that his
      trial preparation was jeopardized, it could only have come by his
      own hand.

Trial Court Opinion, 7/28/17, at 5-6 (citations and unnecessary capitalization

omitted).

      The record supports the trial court’s assertions. As such, Appellant’s

contentions are either belied by the record or supported by the mere bald

assertions of prejudice that are insufficient to warrant reversal.          Cf.

Commonwealth v. Ross, 57 A.3d 85, 88 (Pa.Super. 2012) (holding trial

court abused its discretion in not granting continuance where the appellant’s

attorney entered his appearance two weeks before jury selection, made

repeated motions for a continuance with specifics as to his inability to prepare

the defense, and prejudice was established by his being forced to open and

cross-examine the Commonwealth’s expert witnesses without yet knowing the

opinions of his own experts). Appellant’s second issue merits no relief.

      Next, Appellant avers that the trial court erred in allowing him to

proceed pro se. He claims that he was not able “to adequately respond to

split[-]second decisions that were thrust upon him” in representing himself in

“such a serious criminal matter,” even with the help of standby counsel.

Appellant’s brief at 15.

          A criminal defendant’s right to counsel under the Sixth
      Amendment includes the concomitant right to waive counsel’s

                                     - 11 -
J-S38010-18


      assistance and proceed to represent oneself at criminal
      proceedings. The right to appear pro se is guaranteed as long as
      the defendant understands the nature of his choice.                  In
      Pennsylvania, Rule of Criminal Procedure 121 sets out a
      framework for inquiry into a defendant’s request for self-
      representation. Where a defendant knowingly, voluntarily, and
      intelligently seeks to waive his right to counsel, the trial court . . .
      must allow the individual to proceed pro se.

Commonwealth v. El, 977 A.2d 1158, 1162-63 (Pa. 2009) (citations and

footnotes omitted). Rule 121 provides that, to ensure the defendant makes a

valid waiver of the right to counsel, the trial court must elicit from the

defendant, at a minimum, that he understands: his right to counsel at no cost

if he is indigent, the nature of the charges against him, the permissible ranges

of sentences, that he will be bound by the same rules as attorneys if he

represents himself, that counsel may know of defenses and other rights that

the defendant does not know that may be lost if not timely raised.

Pa.R.Crim.P. 121(A)(2).

      Appellant does not allege that the trial court failed to make the requisite

inquiries under Rule 121, and our review of the record confirms that the

colloquy was proper. See N.T. Motions Hearing, 6/10/16, at 3-13; see also

Waiver of Counsel, 6/10/16. Rather, Appellant contends that “it was apparent

throughout the pretrial and trial process that [Appellant] was not capable of

making well[-]thought[-]out arguments or following up on objections that

were suggested by [standby] counsel.”          Appellant’s brief at 15.    Further,

Appellant notes that he “remained silent at times, even when counsel for his

co-defendant objected to meritorious issues.” Id. at 16. Hence, Appellant is

                                      - 12 -
J-S38010-18


suggesting that the trial court should have rejected Appellant’s assertion of

his right to represent himself because it should have been clear to the court

that Appellant did not know what he was doing.

     As our Supreme Court made clear in Commonwealth v. Starr, 664
A.2d 1326 (Pa. 1995), such interference is not permissible.

     [A] consideration of the defendant’s best interests (i.e., that the
     defendant would be subject to less risk of conviction and/or
     consequently more severe punishment if represented by
     competent counsel) is wholly irrelevant to an assessment of
     whether a criminal defendant has rendered a knowing and
     intelligent waiver of his right to the assistance of counsel or not.
     When a trial court reaches out in an effort to protect what it
     considers to be a criminal defendant’s best interests and in so
     doing fundamentally denies that defendant’s constitutional right
     to self-representation, that defendant’s constitutional right to pro
     se representation is rendered, at best, illusory[.]

           ....

            Our trial courts are constrained to abide by a collective view
     of justice as expressed in our state constitution and in the federal
     constitution and in the opinions of this Court and of the United
     States Supreme Court. That collective view of justice includes the
     notion that although a defendant may conduct his own defense
     ultimately to his own detriment, his choice [of self-representation]
     must be honored out of that respect for the individual which is the
     lifeblood of the law. In short, our trial courts are not free to insist
     upon their own conception and expression of what the law should
     be at the expense of denying a criminal defendant’s assertion of
     a vital constitutional right merely because the trial court thinks it
     knows what is best for the defendant. . . .

           Furthermore, an evaluation of a criminal defendant’s
     technical legal knowledge and courtroom skill is not relevant to an
     assessment of his knowing and intelligent exercise of the right to
     defend himself. This approach, like the best interests approach,
     represents the kind of paternalistic concern for a criminal
     defendant expressly rejected [by the United States Supreme
     Court].

                                     - 13 -
J-S38010-18



Id. at 1336-37 (citations and internal quotation marks omitted).

       Therefore, because Appellant made a constitutionally-valid waiver of his

right to counsel, the trial court was powerless to foist counsel upon him on the

basis of Appellant’s best interests or lack of familiarity with the law. Appellant

made his choice fully apprised that he would be held to the same standards

as an attorney, and he was not entitled to change his mind after he realized

how unwise his decision was.4 The trial court committed no error regarding

Appellant’s representation.

       In his next argument, Appellant suggests that the trial court violated

the best evidence rule by allowing Detective Gregory Lamantia to testify about

his observations of video footage taken from outdoor surveillance cameras at

the Solomon Homes complex. Appellant’s brief at 16. By way of background,

Detective Lamantia testified, over Appellant’s objection, from notes he made

while viewing footage from exterior cameras at Solomon Homes. Detective

Lamantia took notes on what he saw, but the videos were never copied and

thus were not provided in discovery. The testimony established that a car was

on scene at 2:04 a.m., and left the parking lot shortly thereafter. Detective



____________________________________________


4 Our review of the transcript reveals that Appellant was undoubtedly
competent to make his decision, and actually did a fair job of representing
himself, given his lack of legal training. He raised proper objections that were
sustained, joined in objections raised by Spriggs’s counsel, and, in his wisest
decision at trial, opted to step back and allow standby counsel to assume his
defense before trial concluded.

                                          - 14 -
J-S38010-18


Lamantia indicated that the video showed three individuals walking from the

car towards Building 5, but he could not identify any of them from the grainy

footage. See N.T. Trial, 2/24/17, at 133-36.

       Appellant maintains that the Commonwealth was required to produce

the video recording itself, and was not permitted to instead offer Detective

Lamantia’s testimony about what he saw on the video footage.         Appellant’s

brief at 17. Appellant further contends “that the Commonwealth’s explanation

for what happened to the video simply does not make sense.”5 Id.

       The best evidence rule is codified in Pa.R.E. 1002, which provides: “An

original writing, recording, or photograph is required in order to prove its

content unless these rules, other rules prescribed by the Supreme Court, or a

statute provides otherwise.” Once such other rule specifies that an original is

not required, and other evidence of the contents of the writing or recording is

admissible, if, inter alia, “the writing, recording, or photograph is not closely

related to a controlling issue.” Pa.R.E. 1004(a), (d).

       “Traditionally, Pennsylvania courts applied the ‘best evidence’ rule when

the content of documentary evidence was at issue; that is, when the terms

of the writing had to be proved to make a case or provide a defense.”

Commonwealth v. Dent, 837 A.2d 571, 589 (Pa.Super. 2003) (emphasis


____________________________________________


5 Although Detective Lamantia indicated that he informed others in the
department that the footage existed, the video was not copied or otherwise
preserved before the video was written-over per the normal functioning of the
surveillance system.

                                          - 15 -
J-S38010-18


added). This is reflected in subsection (d). As this Court explained, “The rule

is not implicated just because evidence is relevant; the rule applies if the

writing, recording, or photograph is necessary to prove the elements of a

case.” Commonwealth v. Green, 162 A.3d 509, 518 (Pa.Super. 2017) (en

banc) (internal quotation marks omitted); see also Dent, supra at 590 (“If

the Commonwealth does not need to prove the contents of the writing or

recording to prove the elements of the offense charged, then the

Commonwealth is not required to introduce the original writing or recording.”).

Violation of the best evidence rule does not warrant reversal if the error was

harmless. Green, supra at 519.

       Here, the Commonwealth did not need to prove the contents of any of

the surveillance recordings to establish that Appellant and his co-conspirators

assaulted, robbed, and murdered Mr. Peebles, or possessed controlled

substances. The footage, as described by Detective Lamantia, was relevant,

as it corroborated the testimony of Simmons and Mr. Hinton, but it was not

necessary to prove any element of the crimes. For that reason alone, we

conclude that the trial court did not abuse its discretion in allowing Officer

Lamantia to testify to his observations of the footage.6           See, e.g.,

Commonwealth v. Fisher, 764 A.2d 82, 89 (Pa.Super. 2000) (“[S]ince the

tape recordings of Appellant’s phone messages did not provide evidence which


____________________________________________


6 See Commonwealth v. Kemp, 961 A.2d 1247, 1254 n.3 (Pa.Super. 2008)
(en banc) (“[W]e can affirm the trial court on any valid basis.”).

                                          - 16 -
J-S38010-18


established the fundamental components of any of these offenses, the

Commonwealth was not required to introduce the original recordings from the

voice mail system under Pa.R.E. 1002.”).

       Moreover, it is also clear that, even if the admission of the testimony

was in error, it was harmless.     The detective’s testimony that the footage

showed three unidentifiable men walking toward Building 5 surely did not

contribute to the verdict here, given that the properly-admitted footage

showing Appellant and the other two men inside Building 5 immediately

thereafter and that Appellant did not contest that he was there. No relief is

due.

       Appellant’s next claim of error concerns the trial court’s allowance of the

jury to learn the terms of Simmons’s guilty plea to third-degree murder.

Simmons’s testimony concerning his plea agreement was as follows.

       Q.    Did you take a plea in this case?

       A.    Yes.

       Q.    Can you tell the jury what you pled to?

       A.    Third[-]degree murder, 11 to 25 years.

       Q.    Now you have not been sentenced yet, have you?

       A.    No.

       Q.    And that 11 to 25 years, that is not a guarantee is it?

       A.    No.

       Q.    That is a suggestion by the District Attorney’s office?


                                      - 17 -
J-S38010-18


     A.    Yes.

N.T. Trial, 2/17/17, at 114-15.

     Appellant acknowledges that defendants often seek to introduce the

terms of witnesses’ favorable plea agreements to show motivation to lie.

Appellant’s brief at 19. However, Appellant contends that he did not wish to

reveal the terms of Simmons’s plea because Simmons “did not get a favorable

plea and sentence.” Id. Appellant suggests that Simmons’s “involvement

was so minimal, that he very well may have been acquitted of all charges had

he [gone] to trial.” Id. Appellant argues that the jury, erroneously thinking

that Simmons’s proposed eleven-to-twenty-five-year sentence was a good

bargain, would necessarily conclude that Appellant and Spriggs “must be

guilty of the more serious crime, [second-]degree murder.” Id.

     The trial court addressed Appellant’s contentions as follows.

            Our appellate courts have consistently noted the propriety
     of the Commonwealth’s disclosure to the jury of a testifying co-
     defendant’s favorable plea bargain and/or sentencing agreement.
     See, [e.g.], [Commonwealth] v. Lam, 684 A.2d 153[, 159-60]
     (Pa.Super. 1996) (prosecutor’s questioning of prosecution witness
     to establish parameter[s] of witness’[s] plea, including
     requirement that he testify truthfully, and to reveal sentence that
     witness would be given in exchange for his testimony was not
     improper bolstering of witness’[s] credibility, where there was no
     attempt made to establish or imply to the jury that the witness
     was giving up his right to remain silent in order to testify against
     defendant or to raise negative inference based upon defendant’s
     failure to testify), citing [Commonwealth] v. Bricker, 581 A.2d
147, [155] (Pa. 1990) (Commonwealth can appropriately reveal
     the existence and parameters of a plea agreement through the
     testimony of the witness who entered said agreement), and
     [Commonwealth] v. Sattazahn, 631 A.2d 597, 612 (Pa.Super.
     1993) (where co-conspirator pled guilty to a lesser charge in

                                    - 18 -
J-S38010-18


     exchange for his testimony as chief prosecution witness,
     Commonwealth could properly question the witness as to the
     parameters of the agreement, including the provision to testify
     honestly and truthfully).

           ....

           Overall, the Commonwealth only elicited very basic
     information from Mr. Simmons about his plea deal, and unlike the
     aforementioned authority, did not even question Mr. Simmons as
     to any obligations to be truthful and honest. Additionally, despite
     [Appellant’s] objection, said testimony was highly relevant to
     illuminating Mr. Simmons’[s] bias/motive in testifying. Finally,
     [the trial court] instructed the jury that it was to consider Mr.
     Simmons’[s], and all witnesses’ bias/motive in examining
     credibility. Therefore, . . . [Appellant’s] fifth issue is meritless.

Trial Court Opinion, 6/28/17, at 11-12. We agree.

     Furthermore, we note that Simmons’s involvement was not minimal. As

discussed above, the evidence showed that Simmons accompanied Appellant

into the building, held a gun to Mr. Hinton’s head while Appellant robbed Mr.

Peebles, and retrieved the heroin that Mr. Peebles dropped as he and

Appellant struggled.   If any of the conspirators’ involvement could be

construed as minimal it would be that of Spriggs, who remained in the car

during the murder but who, by virtue of the conspiracy, was properly

sentenced on his second-degree murder conviction to life imprisonment

without possibility of parole. Simmons’s plea agreement achieved a far more

favorable result for him.    Accordingly, the trial court did not abuse its

discretion in allowing the Commonwealth to question Simmons about the

parameters of his plea agreement.




                                    - 19 -
J-S38010-18


       Appellant’s next issue contests the trial court’s denial of his pretrial

omnibus motion seeking to suppress physical evidence.             We apply the

following principles.

       [O]ur standard of review in addressing a challenge to a trial court’s
       denial of a suppression motion is limited to determining whether
       the factual findings are supported by the record and whether the
       legal conclusions drawn from those facts are correct. We are
       bound by the suppression court’s factual findings so long as they
       are supported by the record; our standard of review on questions
       of law is de novo. Where, as here, the defendant is appealing the
       ruling of the suppression court, we may consider only the evidence
       of the Commonwealth and so much of the evidence for the defense
       as remains uncontradicted. Our scope of review of suppression
       rulings includes only the suppression hearing record and excludes
       evidence elicited at trial.

Commonwealth v. Singleton, 169 A.3d 79, 82 (Pa.Super. 2017) (citations

omitted).

       “Once a motion to suppress evidence has been filed, it is the

Commonwealth’s burden to prove, by a preponderance of the evidence, that

the challenged evidence was not obtained in violation of the defendant’s

rights.”    Commonwealth v. Carper, 172 A.3d 613, 616-17 (Pa.Super.

2017). Appellant contends that the trial court erred by improperly shifting the

burden to him. He argues as follows:

             [Appellant] filed a motion to suppress the evidence that was
       obtained from the vehicle that he was driving.[7] The initial
       hearing was continued (wherein officer Paul Mummert was present
____________________________________________


7 There is no indication in the record that Appellant was the driver of the
vehicle. Rather, the testimony indicated that Spriggs was driving when the
car was stopped. See N.T. Preliminary Hearing, 9/23/15, at 16 (incorporated
in suppression hearing as Commonwealth’s Exhibit 1).

                                          - 20 -
J-S38010-18


      at the initial hearing); at the rescheduled hearing, which was held
      on July 28, 2016, [Appellant] acting pro se called Officer . . .
      Mummert to the stand. The assistant district attorney advised the
      court that he wasn’t present and that he did not believe that the
      defense had subpoenaed him to be present. The trial judge then
      advised [Appellant] that he should have subpoenaed [Officer]
      Mummert to be present. As a result, no questions were asked of
      [Officer] Mummert (as he was not present), and the suppression
      motion was ultimately dismissed. The key here is that the trial
      judge mistakenly shifted the burden to prove that the evidence
      was not illegally seized onto [Appellant].

Appellant’s brief at 21 (citations omitted, emphasis in original).

      Appellant’s argument is contrary to the record.        Appellant filed his

amended omnibus pretrial motion on June 22, 2016, moving, inter alia, to

suppress “Any evidence obtained from the illegal stop of the vehicle.”

Amended Omnibus Pretrial Motion, 6/22/16, at 2.          The trial court held a

hearing on the motion, as well as Spriggs’s pretrial motions, on July 28, 2016.

      At the hearing, the Commonwealth offered the testimony of Officer

Matthew Reihart, who indicated that, when he responded to a report of shots

fired at Solomon Homes, he spoke to Mr. Hinton.        Mr. Hinton advised the

officer that he had witnessed the incident and that that three black males in a

four-door green sedan fled the scene and were headed towards Altoona. N.T.,

Pretrial Motions, 7/28/16, at 8.   Officer Reihart relayed the information to

Sergeant Gerald Stofko.     Id. at 9.   Sergeant Stofko also testified at the

suppression hearing, and indicated that he also recalled a witness indicating

“that the actors had fled in a dark green vehicle and they were headed to the




                                     - 21 -
J-S38010-18


Altoona area.” Id. at 17. Accordingly, he had the police dispatch put out a

BOLO for the vehicle. Id.

        At the outset of the suppression hearing, the Commonwealth offered as

an exhibit the transcript from the preliminary hearing, expressly indicating

that it was offering the testimony for purposes of the suppression motion. Id.

at 4.    When asked if there were any objections to the introduction of the

exhibit “for the purposes stated,” Appellant indicated that he had none. Id.

        Officer Mummert testified at the preliminary hearing. He indicated that

he heard from the Cambria County 911 center that there was “a stop and hold

for a green in color, four-door sedan with three black males believed to be

heading toward the Altoona area, that had just been involved with a shooting

in the City of Johnstown.” N.T. Preliminary Hearing, 9/23/15, at 14. The

officer positioned his vehicle along State Route 22, saw a vehicle matching the

description and pulled out to follow the vehicle, which swerved off the road.

Id. at 15.    Another police vehicle pulled behind the suspects, and various

officers tended to the three occupants while Officer Mummert stood at the rear

of the vehicle. Appellant was sent to Officer Mummert for a pat down, at

which time he discerned a pipe in Appellant’s pocket. Officer Mummert then

took Appellant into custody and emptied Appellant’s pockets, revealing ninety

bags of heroin. Id. at 16-17. Appellant, then represented by counsel, cross-

examined Officer Mummert concerning this testimony. Id. at 19-21, 23.




                                     - 22 -
J-S38010-18


      From the above, it is clear that Officer Reihart and Sergeant Stofko had

reasonable suspicion to stop the vehicle in which Appellant was travelling, as

it matched the description provided by a known informant who had indicated

it was the vehicle in which the perpetrators fled.          Commonwealth v.

Hayward, 756 A.2d 23, 34 (Pa.Super. 2000) (noting indicia of reliability

necessary to justify investigatory detention based upon a tip is present when

the informant is identified to police). Therefore, Officer Mummert, acting upon

their knowledge, had the authority to conduct the investigative detention of

the vehicle in their stead. See, e.g., Commonwealth v. Chernosky, 874
A.2d 123, 126 (Pa.Super. 2005) (en banc) (“[A]n officer is permitted to

conduct a seizure based upon a police radio broadcast when directed to

perform the seizure by an officer in possession of facts sufficient to justify the

interdiction.”).

      Hence, the Commonwealth came forward with evidence to establish that

the stop was supported by reasonable suspicion. The trial court did not place

the burden upon Appellant to prove that the stop was not justified. Further,

we discern no abuse of discretion in the trial court’s ruling that if Appellant

wished to further cross-examine Officer Mummert beyond that reflected in the

transcript offered into evidence without objection from Appellant, he should

have subpoenaed him. See Trial Court Opinion, 8/30/16, at 13. Appellant’s

sixth issue merits no relief.




                                     - 23 -
J-S38010-18


      Next, Appellant claims that the Johnstown Police Department lacked

jurisdiction to prosecute him for his possession in Cresson Township of drugs

and paraphernalia. Appellant’s brief at 22. He contends that any charges

relating to the stop of the vehicle should have been filed by the Cresson

Township Police Department. Id. at 23. Therefore, Appellant argues that he

should have been found not guilty “of all of the drug related offenses.” Id. at

22.

      Appellant was charged with conspiracy to commit robbery. The object

of the conspiracy was to take possession of Mr. Peebles’s heroin. One of the

co-conspirators (Simmons, as it turned out) took possession of the heroin in

Building 5 of the Solomon Homes in Johnstown. That heroin was ultimately

recovered from Appellant’s pocket in Cresson Township. It is axiomatic that

a defendant is “liable for the overt acts committed in furtherance of the

conspiracy   regardless   of   which    co-conspirator   committed    the   act.”

Commonwealth v. Murphy, 844 A.2d 1228, 1238 (Pa. 2004).                As such,

whether the stolen heroin was transferred from Simmons to Appellant before

or after they left Johnstown, Appellant is liable for possessing it in Johnstown.

See, e.g., Commonwealth v. McCall, 911 A.2d 992, 997 (Pa.Super. 2006)

(holding defendant was properly convicted of possession with intent to deliver

although he was merely a lookout and never possessed the drugs possessed

and sold by his co-conspirator).       Accordingly, the charges were properly

brought by the Johnstown Police Department. Appellant’s claim lacks merit.


                                       - 24 -
J-S38010-18


      In his last five issues, Appellant contends that the trial court erred in

denying his requests for funds to pay a videographer, a DNA expert, a ballistics

expert, a fingerprint expert, and a crime-scene reconstructionist. We begin

with a discussion of the applicable law.

      “The provision of public funds to hire experts to assist in the defense

against criminal charges is a decision vested in the sound discretion of the

court and a denial thereof will not be reversed absent an abuse of that

discretion.” Commonwealth v. Cannon, 954 A.2d 1222, 1226 (Pa.Super.

2008) (internal quotation marks omitted). “An abuse of discretion will not be

found based on a mere error of judgment, but rather occurs where the court

has reached a conclusion that overrides or misapplies the law, or where the

judgment exercised is manifestly unreasonable, or the result of partiality,

prejudice, bias or ill-will.”   Commonwealth v. Murphy, 182 A.3d 1002,

1004–05 (Pa.Super. 2018) (citation and internal quotation marks omitted)

            It is well-established that indigent defendants have a right
      to access the same resources as non-indigent defendants in
      criminal proceedings. The state has an affirmative duty to furnish
      indigent defendants the same protections accorded those
      financially able to obtain them.         Procedural due process
      guarantees that a defendant has the right to present competent
      evidence in his defense, and the state must ensure that an
      indigent defendant has fair opportunity to present his defense.

Commonwealth v. Konias, 136 A.3d 1014, 1019 (Pa.Super. 2016) (citations

and quotation marks omitted).       Nonetheless, “the Commonwealth is not

obligated to pay for the services of an expert simply because a defendant

requests one.” Id. at 1020-21 (internal quotation marks omitted). Rather,

                                     - 25 -
J-S38010-18


“[t]here must be some showing as to the content and relevancy of the

proposed expert testimony before such a request will be granted.”

Commonwealth v. Curnutte, 871 A.2d 839, 842 (Pa.Super. 2005).

      With his consolidated argument concerning all of the requested experts,

Appellant largely engages in a confusing discussion of cases that are not

particularly relevant to his claims. He discusses at length the necessity that

a trial court determine whether a defendant is entitled to in forma pauperis

(“IFP”) status before denying requested funds, but then acknowledges that

the trial court granted IFP status to Appellant. Appellant’s brief at 26-30. He

also discusses cases in which this Court held that indigent defendants were

entitled to court-appointed experts in circumstances wholly unlike those of the

present case. See, e.g., id. at 26 (discussing holding in Curnette, supra,

that an indigent defendant subject to a sexually-violent-predator hearing is

entitled to the appointment of a psychologist expert).

      The discussion Appellant offers as to the context and relevancy of the

requested experts is, in its entirety, as follows.

      Appellant made requests for and was denied expert assistance in
      order to prepare his case for trial. He was granted a private
      investigator, however, his other requests were denied by the trial
      court. Appellant avers that pursuant to the arguments set forth
      herein and during his motion that he set forth well[-]reasoned
      grounds for expert assistance, and the failure of the court to grant
      him same was in essence a denial of his right to a fair trial and
      precedent decisions set forth herein.

      Appellant avers that the trial was unfair as the Commonwealth
      had in essence an entire police force, investigators, crime lab
      specialists, and he was afforded a single private investigator and

                                      - 26 -
J-S38010-18


      stand-by counsel.     Appellant avers that he had a right to
      investigate the missing video. That he had a right to determine
      the authenticity of the video displayed. That he had a right to
      have a crime scene reconstructionist to help explain some of the
      discrepancies presented therein. He had a right to a DNA expert
      to attempt to locate his DNA on the money found on the victim.
      The [C]ommonwealth[’]s theory was that they went there to rob
      someone. [Appellant] wished to show that his DNA was on the
      money that was located on the victim to show that he went with
      money, tried to buy drugs, and something went incredibly wrong;
      he had to defend himself, and unfortunately Mr. Peebles died.
      Appellant wished to explore the argument that: if I was going to
      rob someone, why was my DNA found on the money in the drug
      dealer[’]s pocket?

Appellant’s brief at 30-31 (citation omitted).

      Appellant has failed to convince us that the trial court erred and that

relief is due. The aforementioned arguments, as well as Appellant’s position

at trial, negate any reason to secure a separate ballistics expert: Appellant

expressly     acknowledged      that    he   shot    Mr.    Peebles.       Similarly,   the

Commonwealth offered no fingerprint evidence against Appellant, and we fail

to see how a fingerprint expert could have supported his stated defense.

      Further, the trial court did appoint an investigator to assist Appellant;

he points to nothing that suggests the trial court disallowed that investigator

to seek the missing video footage. Appellant does not now, nor did he in his

motion   in    the   trial   court,    identify    what    discrepancies    an   accident

reconstructionist could explain.        His claim that the video from the camera

inside of the building was somehow altered is equally vague and unsupported.

The trial court properly determined that the issue could be developed through

cross-examination. Accord Commonwealth v. Showers, 782 A.2d 1010,

                                          - 27 -
J-S38010-18


1021 (Pa.Super. 2001) (holding defense expert testimony is unnecessary

where effective cross-examination can elicit helpful testimony).

      The Commonwealth offered no DNA evidence to tie Appellant to the

crime, but Appellant now contends that he should have been permitted to test

for his DNA on the money recovered from Mr. Peebles’s pocket to show he did

not steal the drugs. The record reveals, however, that this was not the basis

for his request to the trial court. There he focused entirely on the weapons

recovered from the search of the vehicle, indicating that he wanted to show

that he was not the shooter. N.T. Pretrial Motions, 7/11/16, at 7, 11. In his

motion for reconsideration, Appellant again referenced a DNA expert only in

connection with the firearms, indicating he wished “to verify if there was any

other D.N.A. evidence on the weapon alleged to have been used in the crime.”

Motion for Reconsideration, 8/1/16, at 2. Appellant cannot now ask this Court

to find that the trial court abused its discretion in rejecting a request that he

did not make.

      In sum, Appellant has not demonstrated that the trial court’s decisions

regarding his expert requests were manifestly unreasonable or the product of

partiality, bias, prejudice, or ill-will. Accordingly, Appellant’s final five issues

warrant no relief from this Court.

      Judgment of sentence affirmed.

      Judge Strassburger joins the memorandum.

      Judge Nichols concurs in the result.


                                      - 28 -
J-S38010-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/28/2018




                          - 29 -